15 Ill. App. 2d 51 (1957)
145 N.E.2d 257
In Matter of Petition of Westmoreland, Inc. et al. for Annexation of Certain Territory to City of Springfield.
Westmoreland, Inc. et al., Petitioners-Appellees,
v.
Helen Runyan et al., as Trustees of Helen Runyan-Dorothea A. Sager Trust, Objectors-Appellants.
Gen. No. 10,125.
Illinois Appellate Court  Third District.
October 14, 1957.
Released for publication October 30, 1957.
Charles L. Michod for objectors-appellants.
Barber & Barber, Ensel, Martin, Jones & Blanchard, Stevens, Herndon & Nafziger, for petitioners-appellees.
Ines C. Hoffmann, Corporation Counsel of City of Springfield, Amicus Curiae.
(Abstract of Decision.)
Opinion by JUDGE REYNOLDS.
Affirmed.
Not to be published in full.